
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.38


INDEMNIFICATION AGREEMENT

        THIS INDEMNIFICATION AGREEMENT is made this 13 day of December, 2005 by
and between Vista Gold Corp., a corporation amalgamated under the laws of the
Yukon Territory ("Vista"), to and for the benefit of THE FRANK W. LEWIS
REVOCABLE LIVING TRUST DATED MARCH 15, 2004 and THE SHARON F. LEWIS TRUST DATED
JANUARY 22, 2004 (collectively the "Shareholders").

RECITALS

        A.    On June 29, 2005 Century Gold LLC, a Nevada limited liability
company ("Century"), and the Shareholders entered into an "Agreement for
Purchase" in which Century was granted the option to buy all of the outstanding
shares ("Shares") of F.W. Lewis, Inc., a Nevada corporation (the "Corporation")
from the Shareholders.

        B.    Century exercised its option to purchase the Shares of the
Corporation and subsequently assigned its rights in the Agreement to Purchase to
Victory Gold Inc., a Nevada corporation which is an indirect subsidiary of
Vista. The parties agreed to conclude the purchase transaction on December 13,
2005. The Shareholders will deliver the endorsed Shares to Victory upon closing,
thereby conveying ownership and control of the Corporation to Victory.

        C.    The Agreement for Purchase sets forth a requirement of hold
harmless and indemnification from Century to the Shareholders which Vista
confirms and perpetuates by way of this Indemnification Agreement.

Page 1 of 3

--------------------------------------------------------------------------------



        NOW THEREFORE, for the consideration of the Agreement for Purchase, and
for other good and valuable consideration, the sufficiency of which is
acknowledged, Vista hereby agrees to the following terms and conditions of
Indemnification:

        1.     Indemnification.    Vista makes the following warranty and
promise of hold harmless and indemnification to the Shareholders, as stated in
Paragraph 8 of the Agreement for Purchase:

Hold Harmless.    ***    Vista shall assume all liabilities of the Corporation,
known or unknown, including but not limited to damages, claims, liabilities,
obligations, and risk of loss associated with Environmental Laws and Hazardous
Materials. Additionally, Vista shall release Shareholders from all damages,
claims, liabilities, and obligations, whether known or unknown, arising from or
related to the Corporation and its property or to the condition thereof. Vista
shall defend, indemnify, and hold Shareholders harmless from any claims,
demands, or liabilities related to the Corporation or to its assets, including,
but not limited to those arising from Hazardous materials or other conditions
associated with the Property, including payment of any attorney's fees and costs
incurred by Shareholders.

        2.     Binding Effect.    Vista agrees that this promise and warrant of
indemnification shall be binding upon Vista, its successors, assigns, legal
representatives, heirs, and trustees in perpetuity and Vista agrees to give
actual notice of this Indemnification Agreement to any proposed assigns or
successors.

Page 2 of 3

--------------------------------------------------------------------------------



        3.     Affected Properties.    This promise and warranty of
indemnification shall apply to the following lands which are included in "the
Property" as described in the above referenced "Agreement for Purchase" dated
June 29, 2005, including all fee lands, patented mining claims, and unpatented
mining claims owned by F.W. Lewis, Inc., a Nevada corporation as of December 12,
2005 situated in the following locations:

        A.    In counties within the State of Nevada: Carson City (formerly
Ormsby County), Churchill County, Douglas County, Elko County, Esmeralda County,
Eureka County, Humboldt County, Lander County, Lyon County, Mineral County, Nye
County, Pershing County, Storey County, Washoe County, and White Pine County.

        B.    In counties in the State of Colorado: San Juan County.

        This Indemnification Agreement shall also apply to any activities
conducted by Vista on the fee lands, patented mining claims, and unpatented
mining claims after the date of Indemnification. This Indemnification Agreement
shall not apply to any activities conducted or any condition created on any
affected property after control of or title to such affected property is
transferred by Victory or any affiliate of Vista.

        IN WITNESS WHEREOF, the parties hereto have executed this
Indemnification on the day and year first above written.

    VISTA GOLD CORP.
 
 
By:
/s/  HOWARD HARLAN      

--------------------------------------------------------------------------------

Howard Harlan, Vice-President

Page 3 of 3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.38

